Citation Nr: 0534301	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right ankle, 
for the period from March 6, 1995, through June 30, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle, effective July 
1, 1998.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971 and from September to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Regional Office (RO).  In that rating action, the RO, in 
pertinent part, granted service connection for degenerative 
joint disease of the left knee and right ankle.  The RO 
assigned a 10 percent evaluation for each of these 
disabilities, effective March 6, 1995.  The veteran disagreed 
with the ratings assigned by the RO.  Subsequently, based on 
the receipt of additional evidence, the RO, in a rating 
decision dated in May 1999, increased the evaluation assigned 
for the veteran's service-connected right ankle disability to 
20 percent, effective July 1, 1998.

This case was previously before the Board in April 2000, and 
again in April 2004, and was remanded on each occasion for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

In July 1999, the veteran testified at a hearing in Las 
Vegas, Nevada before one of the undersigned Veterans Law 
Judges.  Subsequently, he testified at another hearing at the 
RO before a different Veterans Law Judge.  As provided in the 
Board's current policies and procedures for processing 
decisions, a panel of three VLJs will decide the issue 
addressed in this decision.


FINDINGS OF FACT

1.  For the period from March 6, 1995, through June 30, 1998, 
the veteran's right ankle disability was manifested by no 
more than moderate limitation of motion.  

2.  Effective July 1, 1998, the veteran's right ankle 
disability was manifested by ankylosis of the subtalar joint 
in the neutral position.

3.  The veteran's left knee disability is manifested by no 
more than slight limitation of motion, with pain.  No 
instability has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the period from March 6, 1995, through June 30, 
1998, for degenerative joint disease of the right ankle have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Code 5271 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the right ankle, effective 
from July 1, 1998, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5270, 5271 
(2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee for 
the period of the veteran's claim have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic 
Codes 5010, 5257, 5260, 5261 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in October 2001.  This letter informed the 
veteran of the information and evidence required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains 
private, VA and service department medical records, and the 
reports of VA examinations.  The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

A private physical therapy note shows that the veteran was 
seen in April 1995 for right ankle pain after he had 
fractured his lateral malleoli the previous month.  An 
examination revealed tenderness to palpation at the lateral 
malleoli.  Dorsiflexion was to 0 degrees; plantar flexion was 
to 10 degrees; eversion was to 4 degrees; and inversion was 
to 6 degrees.  Strength was grossly 4/5 for the right 
anterior tibialis and with resist eversion/inversion.  The 
examiner's assessment was that the veteran had a right 
lateral malleoli who presented with edema, range of motion 
deficits, gait deficits, pain and strength deficits.  

The veteran was afforded a general medical examination by the 
VA in October 1995.  On examination, range of motion of the 
left knee was from 0 to 135 degrees.  There were no findings 
pertaining to the right ankle.  No pertinent diagnosis was 
made.

The veteran was seen in a service department facility in 
September 1996.  An examination of the left knee revealed 
pain over the medial femoral condyle.  There was no joint 
line pain.  Anterior/posterior drawer sign was negative.  
McMurray's and Lachman's tests were negative.  An X-ray study 
of the left knee disclosed minimal degenerative joint disease 
changes.  The pertinent assessment was patellofemoral 
syndrome of the left knee.

In a statement dated in October 1996, a private physician 
reported that he had seen the veteran for complaints 
referable to the left knee.  The veteran related that while 
the knee gave out, he did not actually fall.  It was also 
indicated that there was no swelling of the knee.  An 
examination showed that the left knee was non-tender.  It was 
stable to antero-posterior, lateral and rotatory stresses.  
Range of motion was from 0 to 140 degrees.  The impression 
was that the veteran had some vague symptoms in his left knee 
that were secondary to osteoarthritis of the medial 
compartment.  

VA outpatient treatment records show that when he was seen in 
March 1997, the veteran's complaints of left knee pain 
continued.  

The veteran underwent an arthroscopy of the left knee at a 
private facility in March 1997.  His left knee symptoms were 
described as painful popping, snapping, clicking and locking.  
Following the arthroscopy, the pertinent diagnoses were 
degenerative arthritis, medial plica and lesion of the 
patella of the left knee. 

A private physician reported in April 1997 that he had seen 
the veteran that month and that he had an unstable right 
ankle with a positive anterior drawer test and a positive 
talar tilt test, with some development of degenerative 
changes.  

A VA examination of the joints was conducted in June 1997.  
The veteran reported that his right ankle had become very 
painful swollen.  He also described shooting pain in the left 
knee.  He stated that he occasionally used a brace for the 
left knee.  An examination disclosed moderate swelling of the 
left knee, without fluctuation.  There was laxity of the 
medial and lateral ligaments.  There was negative patellar 
crepitus.  Flexion of the left knee was to 110 degrees.  
Flexion of the right ankle was from 0 to 10 degrees; 
extension was from 0 to 45 degrees.  Pain with motion was 
also noted.  The pertinent diagnoses were degenerative joint 
disease of the left knee, with osteomalacia of the left 
patella and degenerative joint disease of the right ankle.

The veteran was seen at a private facility for left knee 
complaints in August 1997.  It was noted that he was wearing 
a brace.  The assessment was osteoarthritis of the left knee.  

The veteran was seen at a VA outpatient treatment clinic in 
August 1997 and reported that he still had complaints 
referable to the left knee.  A CT scan of the right ankle in 
January 1998 revealed a linear bony defect, but was otherwise 
normal.  

The veteran was afforded a VA examination in April 1998.  He 
complained of constant, stinging pain in his left knee.  He 
reported unstable weakness of the knee.  He claimed that he 
had locking and popping of the left knee.  He also described 
sharp, stabbing pain of the right ankle.  He asserted that 
excessive activities could cause excruciating pain in the 
ankle.  On examination, range of motion of the left knee was 
from 0 to 125 degrees, both passive and active.  The examiner 
noted that the left knee became painful at 110 to 125 
degrees, and that range of motion appeared to be limited by 
pain.  There were no signs of edema, effusion or instability 
of the left knee.  There were no callosities or breakdown of 
the foot and there was no unusual wear pattern of the shoe.  
There were no signs of lateral, medial collateral or anterior 
posterior cruciate instability.  McMurray's test was 
negative.  Dorsiflexion of the right ankle was to 21 degrees; 
plantar flexion was to 10 degrees, both active and passive.  
There were no signs of fatigue, weakness, or lack of 
endurance of the ankle.  The right ankle demonstrated no 
signs of painful motion, edema, effusion, instability, 
weakness, tenderness or inflammation.  The veteran's gait was 
antalgic on the left.  No ankylosis was seen.  The pertinent 
diagnoses were moderately severe osteoarthritis of the left 
knee and normal right ankle.

A private physician performed a left knee arthroscopy and 
partial medial meniscectomy in April 1998.  The examiner 
stated that the veteran had noted increasing difficulties 
with his left knee, with painful popping, snapping and 
clicking over the medial aspect of the left knee.  
Clinically, the veteran had tenderness along the medial joint 
line and positive provocative test for medial meniscus 
pathology.  Conservative treatment had failed, including 
injections, anti-inflammatory agents, physical therapy and 
other modalities.  The examiner noted that magnetic resonance 
imaging had revealed osteoarthritis and what appeared to be a 
rupture of the posterior horn of the medial meniscus.  

The following month, the same surgeon performed a plantar 
fasciectomy, calcaneal exostectomy, right subtalar 
debridement and subtalar arthrodesis of the right lower 
extremity, with internal fixation.  It was reported that 
conservative management of the right lower extremity had 
failed.  

The veteran was seen for physical therapy by the VA in July 
1998.  He complained of severe right ankle pain, 
characterized as 10/10.  Dorsiflexion of the right ankle was 
to 10 degrees; plantar flexion was to 5 degrees; eversion was 
to 8 degrees; and inversion was to 7 degrees.  Edema of the 
right ankle was reported.  

Private physical therapy records show that when the veteran 
was seen in August 1998, limitation of motion of the right 
ankle was noted.  Range of motion of the left knee was from -
10 degrees to 75 degrees.  The veteran was unable to fully 
extend the knee secondary to pain.  It was reported that the 
discomfort and pain the veteran experienced was in the 
lateral right ankle and incision area on all movements and 
motions.  There was hypersensitivity to palpation involving 
the entire right ankle.  

In October 1998, it was reported that the range of motion of 
the right ankle had improved, with dorsiflexion of 5 degrees, 
plantar flexion of 30 degrees; inversion was to 20 degrees; 
and eversion to 10 degrees.  There was also a decrease in the 
amount of discomfort and pain with these motions.  

A plantar fasciectomy was performed at a private facility in 
February 1999.  It was noted that clinically and 
radiographically, there was healing of the arthrodesis site 
following the May 1998 surgical procedure.  There appeared to 
be solid fusion across the joint.  During the surgery, two 
fixation screws deeply located in the calcaneus and talus 
were removed.  

Private medical records also show that the veteran underwent 
a diagnostic arthroscopy and partial medial meniscectomy of 
the left knee in September 1999.  It was reported that since 
the previous arthroscopy, there had been progression of 
osteoarthritis.  

In January 2000, a diagnostic arthroscopy with subtotal 
synovectomy of the right ankle was performed at a private 
facility.  In May 2000, the veteran related that there had 
been no change in his right ankle.  Effusion was noted on 
examination.  

The veteran was examined by the VA in February 2002.  He 
described his left knee pain as being 3.5/10, but went to 
9.5/10 on a daily basis.  He stated that the left knee is 
stiff, becomes swollen, feels hot, gives out and locks.  He 
also reported that the knee is fatigable and that he has very 
little endurance.  He denied any episodes of dislocation, 
subluxation or inflammatory arthritis.  He also said that his 
right ankle pain was 7/10, but went to 10/10 every day.  He 
claimed that the ankle "crunches" and that he felt as if 
there were pressure in it.  He added that the ankle swelled, 
turned red and was very unstable.  He also asserted that it 
was fatigable and lacked endurance.  An examination 
demonstrated that the left knee was without discoloration or 
effusion.  It was diffusely tender both laterally and 
medially, from the distal femur to the upper tibia.  The pain 
did not appear to localize at the joint space.  The veteran 
had some minimal tenderness around the patella, which was 
stable.  Range of motion was from 0 to 90 degrees, with 
difficulty, as the veteran appeared to have pain at both 
extremes.  He appeared to have significant pain even without 
resistance and testing against resistance was not 
practicable.  He had great difficulty relaxing for any 
attempt at McMurray's or Lachman's, and none could be 
appreciated.  He did not appear to have any medial or lateral 
laxity.  

The right ankle was diffusely tender, particularly 
posteriorly.  There appeared to be mild diffuse swelling, and 
the foot and ankle had evidence of mild venous stasis.  The 
veteran appeared to experience pain on attempt at motion, and 
only 5 degrees of active and passive plantar flexion was 
possible.  Any resistance was not practicable.  There 
appeared to be no active/passive dorsiflexion, inversion or 
eversion.  The veteran walked with difficulty using a cane.  
At one point, he appeared to have a "catch," possibly from 
pain.  The assessments were moderately severe degenerative 
and/or post-traumatic changes in the right ankle and subtalar 
joint, and degenerative changes in the left knee.  The 
examiner commented that the veteran had minimal motion 
remaining in the ankle, and what motion was present appeared 
to be painful.  She also stated that the veteran's 
degenerative changes of the left knee were best categorized 
as mild/moderate.  Finally, she asserted that from the 
veteran's descriptions of his flareups, his left knee and 
right ankle were each 10 to 20 percent worse than during the 
current evaluation.

The veteran was seen in a VA outpatient treatment clinic in 
February 2002.  Active range of motion of the left knee was 
from 40 to 80 degrees.  The veteran could not tolerate 
passive flexion due to pain.  

A VA examination was again conducted in January 2003.  The 
veteran described constant pain in his right ankle that was 
6-8/10.  His pain varied with activity and could reach 10/10.  
The quality of pain varied with position.  He stated that the 
ankle felt very weak, and he claimed to have morning 
stiffness, as well as stiffness after sitting for a long 
period.  He asserted that he had swelling that resolved after 
lying down.  He also noted locking of the ankle and easy 
fatigability.  With respect to the left knee, the veteran 
reported constant pain around 7/10, but varying from 5/10 to 
10/10.  He described it as sharp, shooting and pulsating.  He 
reported weakness and stiffness of the knee.  He maintained 
that the knee became swollen two to three times a month.  He 
added that the left knee felt unstable but he was able to 
control it.  

On examination, the veteran walked with a very slow, somewhat 
unsteady gait.  The right lower extremity rotated more than 
the left.  There was hypersensitivity to touch in a sock 
distribution of the right foot and ankle.  There was minimal 
range of motion of the right ankle and it was limited by 
marked pain, which was out of proportion to the radiographic 
and physical findings.  There was no active dorsiflexion, and 
plantar flexion was to 10 degrees.  His subtalar motion was 
absent and this was consistent with radiographic findings of 
a subtalar arthrodesis.  The joint was ankylosed in the 
neutral position.  There was no effusion of the left knee.  
There was diffuse, global, moderate tenderness to palpation 
with sparing over the hamstrings.  Range of motion was from 5 
to 75 degrees and limited by pain with any further active or 
passive motion.  Motor strength was very weak, tested in the 
sitting position for both quadriceps and hamstrings.  It 
would be graded as 3/5.  No instability of the left knee or 
right ankle was noted, but there was considerable pain and 
guarding.  The left knee had intact anterior cruciate 
ligament and collateral ligaments.  Reflexes were 1+ and 
symmetrical at the knees and absent at the ankles.  The 
diagnoses were degenerative arthritis of the right ankle, 
moderate, status post subtalar arthrodesis of the right foot 
in neutral position and degenerative arthritis of the left 
knee, mild.

The examiner commented that the veteran's subjective 
complaints and degree of apparent pain made an accurate 
physical assessment difficult.  The tenderness and pain on 
examination of the right ankle and left knee were much 
greater than one would expect given the X-ray and physical 
findings.  He added that there was much more weakness with 
manual testing in a sitting position than would be compatible 
with ambulation.  

VA outpatient treatment records show that the veteran was 
seen in May 2003 for right ankle and left knee complaints.  
The pain was described as "needle-like, sharp" and worsened 
with walking.  An examination showed mild ankle edema.  There 
was point tenderness posterior to the medial malleoli.  There 
was limited range of motion in that joint.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for right ankle and left 
knee disabilities, the Board must evaluate the relevant 
evidence since the effective date of the awards; it may 
assign separate ratings for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

	A.  Right ankle

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
Diagnostic Code 5271.

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  A 20 percent rating may be assigned 
for ankylosis in plantar flexion, less than 30 degrees.  
Diagnostic Code 5270.

The initial question is whether a rating in excess of 10 
percent is warranted for degenerative joint disease of the 
right ankle for the period from March 6, 1995 through June 
30, 1998.  The evidence supporting the veteran's claim 
consists of the fact that the veteran did have some 
limitation of motion when he was seen for physical therapy in 
April 1995, following a fracture of the lateral malleoli the 
previous month.  In addition, a private physician stated in 
April 1997 that the veteran's right ankle was unstable.  
Finally, the Board observes that some pain of the right ankle 
was reported on motion at the time of the June 1997 VA 
examination.

The evidence against the veteran's claim includes the 
findings of VA examinations in June 1997 and April 1998.  The 
Board acknowledges that some limitation of motion was 
demonstrated on the June 1997 examination, but it could not 
be characterized as more than slight.  It is noted that on 
the April 1998 VA examination, the clinical findings indicate 
that there was some limitation of motion of the right ankle.  
Any limitation of motion could not be characterized as more 
than moderate.  The Board emphasizes, moreover, that the 
examiner specifically commented that there was no fatigue, 
weakness, lack of endurance, edema, effusion, tenderness or 
inflammation.  In addition, there was no indication of 
painful motion.  The examiner commented that the right ankle 
was normal.  

The Board concludes, accordingly, that the clinical findings 
on the April 1998 VA examination are of greater probative 
value than any findings supporting the claim for the period 
from March 6, 1995, through June 30, 1998.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right ankle for the 
period from March 6, 1995, through June 30, 1998.

With respect to the claim for a rating in excess of 20 
percent for degenerative joint disease of the right ankle, 
effective July 1, 1998, the Board observes that the veteran 
underwent subtalar arthrodesis in May 1998.  Private and VA 
physical therapy records from July to October 1998 establish 
that limitation of motion of the right ankle was present.  
When the veteran was examined by the VA in February 2002, it 
was reported that the veteran had only 5 degrees of plantar 
flexion, and no dorsiflexion, inversion or eversion.  
Similarly, the January 2003 VA examination again demonstrated 
minimal range of motion of the right ankle, with plantar 
flexion to 10 degrees.  It was reported that the subtalar 
joint was ankylosed in the neutral position.  These findings 
support the 20 percent rating that has been assigned.  

The Board has also considered whether factors including 
functional impairment due to pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  In this regard, 
the Board notes that while the veteran complained of pain at 
the time of the April 1998 VA examination, the clinical 
findings failed to demonstrate the presence of fatigue, 
weakness, pain on motion or instability in the right ankle.  
Therefore, a higher rating is not warranted under these 
provisions for the period from March 6, 1995, through June 
30, 1998.

In applying the above provisions to the claim for a higher 
evaluation for the veteran's service-connected right ankle 
disability for the period beginning July 1, 1998, the Board 
emphasizes that the ankle is ankylosed in the neutral 
position.  During the January 2003 VA examination, the 
examiner noted that the veteran had only limited range of 
motion of the right ankle, and that it was limited by marked 
pain.  It is significant to observe that he commented that 
the veteran's reported pain and tenderness were greater than 
what one would expect based on the clinical findings.  In 
light of this finding, the Board concludes that a higher 
rating is not warranted under the provisions of under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 for the period beginning 
July 1, 1998.

	II.  Left knee 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 10 evaluation may be assigned when extension of the leg is 
limited to 10 degrees.  When limited to 5 degrees, a 
noncompensable rating may be assigned.  Diagnostic Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

During the course of his claim, the veteran has been examined 
by the VA five times, and he has also provided evidence of 
private medical treatment.  In this regard, the Board 
observes that the veteran had essentially full range of 
motion of the left knee on the October 1995 VA examination, 
as well as when he seen by a private physician in October 
1996.  At that time, it was reported that the knee was 
stable.  The Board recognizes that, although some limitation 
of motion was demonstrated beginning with the VA examination 
in June 1997, it was noncompensable.  Indeed, although the VA 
examinations in February 2002 and January 2003 again showed 
limitation of motion, it was still noncompensable.  The Board 
acknowledges that pain has been documented on several VA 
examinations, beginning in April 1998, and continuing through 
the two most recent ones, conducted in February 2002 and 
January 2003.  The finding of pain supports the 10 percent 
evaluation, but there is no clinical basis on which a higher 
rating may be assigned.  The Board points out that the 
examination findings have not demonstrated any instability of 
the left knee.  Thus, a separate evaluation pursuant to the 
provisions of Diagnostic Code 5257 is not appropriate.  See  
VAOPGCPREC 23-97.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's allegations regarding the severity of his left 
knee disability.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for degenerative 
joint disease of the left knee.




ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right ankle for the period 
from March 6, 1995, through June 30, 1998, is denied.

An increased evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle, effective from 
July 1, 1998 is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee for the period of 
the veteran's claim is denied.



			
	SHANE A. DURKIN	ROBERT E. SULLIVAN 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


